     Case 3:20-cv-00016-W-RBB Document 12 Filed 04/30/20 PageID.280 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHATHA ODISH,                                         Case No.: 20-CV-0016 W (RBB)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT
13   v.                                                    MOTION TO DISMISS WITH
                                                           PREJUDICE [DOC. 10]
14   SHOPCORE PROPERTIES TRS
     MANAGEMENT LLC, et al.,
15
16                                     Defendants.
17
18            Pending before the Court is a joint motion to dismiss this case with prejudice.
19   Good cause appearing, the Court GRANTS the joint motion [Doc. 10] and ORDERS the
20   case DISMISSED WITH PREJUDICE. The parties shall each bear their own fees and
21   costs.

22
              IT IS SO ORDERED.
23
24
     Dated: April 30, 2020
25
26
27
28

                                                       1
                                                                                  20-CV-0016 W (RBB)
